Exhibit 10.50

THIS EMPLOYMENT AGREEMENT (“Agreement”) entered into as of December 14, 2007 and
effective as of January 1, 2008, between CuraGen Corporation, a corporation
organized under the laws of the State of Delaware, with its principal place of
business at 322 East Main Street, Branford, Connecticut (the “Company”), and
Sean A. Cassidy (“Executive”) to provide for the continued employment of
Executive.

WHEREAS, the Executive desires to continue to be employed by the Company,
subject to the terms and conditions of this Agreement; and the Company desires
to retain the Executive’s services, subject to the terms and conditions of this
Agreement.

THEREFORE, the Company and the Executive, intending to be legally bound, hereby
agree as follows:

 

1. Employment; Duties and Responsibilities

A) The Company shall employ the Executive, and the Executive shall serve the
Company, as Vice President and Chief Financial Officer (“CFO”), with such duties
and responsibilities as may be assigned to the Executive by the Chief Executive
Officer (“CEO”) of the Company and are typically associated with a position of
that nature.

B) The Executive shall devote his best efforts and all of his business time to
the performance of his duties under this Agreement and shall perform them
faithfully, diligently and competently in a manner consistent with the policies
and goals of the Company as determined from time to time by the CEO or an
officer of the Company.

C) The Executive shall report to the CEO of the Company, or identified member of
the Executive Committee.



--------------------------------------------------------------------------------

D) The Executive shall not engage in any activities outside the scope of his
employment that would detract from, or interfere with, the fulfillment of his
responsibilities or duties under this Agreement.

E) The Executive shall not serve as a director (or the equivalent position) of
any company or entity and shall not render services of a business, professional
or commercial nature to any other person or firm, except for not-for-profit
entities, without prior written consent of the CEO. Such consent shall not be
unreasonably withheld.

F) The Executive shall not receive fees or other remuneration for work performed
either within or outside the scope of his employment without prior written
consent of the CEO. Such consent shall not be unreasonably withheld.

 

2. Term of Employment

The Executive’s employment pursuant to this Agreement shall be effective as of
January 1, 2008. The Executive is employed on an at-will basis, and, subject to
the provisions of Section 9 and 11, either the Executive or the Company may
terminate the employment relationship at any time for any reason.

 

3. Compensation

As full compensation for all services rendered by the Executive to the Company
under this Agreement, the Company shall pay the Executive the compensation set
forth in Schedule A attached and incorporated into this Agreement. This schedule
may be amended from time to time in writing by the Company and the Executive.

 

4. Fringe Benefits

A) Fringe Benefits: The Executive shall be entitled to participate in employee
benefit plans which the Company provides or may establish for the benefit of its
senior executives

 

2



--------------------------------------------------------------------------------

generally (for example, group life, disability, medical, dental and other
insurance, retirement, pension, profit-sharing and similar plans) (collectively,
the “Fringe Benefits”). Eligibility to participate in the Fringe Benefits and
receive benefits thereunder is subject to the plan documents governing such
Fringe Benefits. Nothing contained herein shall require the Company to establish
or maintain any Fringe Benefits, and such Fringe Benefits may be modified from
time to time in the Company’s discretion.

B) Vacation: The Executive shall be entitled to accrue on an annual basis 20
paid vacation days in accordance with the Company’s policies as in effect from
time to time. All vacation days will be taken at times selected by him, with the
prior approval of the person to whom the Executive is to report.

C) Directors’ and Officers’ Insurance: The Executive shall be covered under the
Company’s directors’ and officers’ insurance coverage to the same extent as
other officers of the Company.

 

5. Expenses

The Company shall reimburse the Executive for all reasonable and necessary
expenses incurred by him in connection with the performance of his services for
the Company in accordance with the Company’s policies, upon submission of
appropriate expense reports and documentation in accordance with the Company’s
policies and procedures.

 

6. Patents, Copyrights and Intellectual Property

A) The Executive shall promptly disclose to the Company all Inventions.
Inventions shall mean, for purposes of this paragraph, inventions, discoveries,
developments, methods and processes (whether or not patentable or copyrightable
or constituting trade secrets) conceived, made or discovered by the Executive
(whether alone or with others) while employed by the

 

3



--------------------------------------------------------------------------------

Company that relate, directly or indirectly, to the past, present, or future
business activities, research, product design or development, personnel, and
business opportunities of the Company, or result from tasks assigned to the
Executive by the Company or done by the Executive for or on behalf of the
Company or any affiliate, subsidiary, division or parent of the Company
(collectively with the Company, the “Company Group”). The Executive hereby
assigns and agrees to assign to the Company (or as otherwise directed by the
Company) his full right, title and interest in and to all Inventions. The
Executive agrees to execute any and all applications for domestic and foreign
patents, copyrights or other proprietary rights and to do such other acts
(including, among others, the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Inventions to
the Company and to permit the Company to file, obtain and enforce any patents,
copyrights or other proprietary rights in the Inventions. The Executive agrees
to make and maintain adequate and current records of all Inventions, in the form
of notes, sketches, drawings, or reports relating thereto, which records shall
be and remain the property of and available to the Company at all times.

B) All designs, ideas, inventions, improvements, and other creations made or
owned by the Executive before becoming an employee of the Company and which the
Executive desires to exempt from this Agreement are listed on Attachment A
hereof and authorized for exclusion by the signature of an Officer of the
Company. (If the Executive does not have any such designs, ideas, inventions,
improvements, or other creations write “none” on this line:         .)

C) The Executive agrees to notify the Company in writing before the Executive
makes any disclosure or performs or causes to be performed any work for or on
behalf of the Company, which appears to threaten or conflict with (a) rights the
Executive claims in any invention or idea conceived by the Executive or others
(i) prior to the Executive’s employment,

 

4



--------------------------------------------------------------------------------

or (ii) otherwise outside the scope of this Agreement; or (b) rights of others
arising out of obligations incurred by the Executive (i) prior to this
Agreement, or (ii) otherwise outside the scope of this Agreement. In the event
of the Executive’s failure to give notice under the circumstances specified, the
Company may assume that no such conflicting invention or idea exists and the
Executive agrees that the Executive will make no claim against the Company with
respect to the use of any such invention or idea in any work which the Executive
performs or causes to be performed for or on behalf of the Company.

 

7. Proprietary and Trade Secret Information

A) The Executive agrees that he will keep confidential and will not make any
unauthorized use or disclosure, or use for his own benefit or the benefit of
others, during or subsequent to his employment of any research, development,
engineering and manufacturing data, plans, designs, formulae, processes,
specifications, techniques, trade secrets, financial information, customer or
supplier lists or other information that becomes known to him as a result of his
employment with the Company which is the property of any member of the Company
Group or any of its clients, customers, consultants, licensors, or licensees,
provided nothing herein shall be construed to prevent the Executive from using
his general knowledge and skill after termination of his employment whether
acquired prior to or during his employment by the Company.

B) Proprietary information subject to paragraph 7(A) does not include
information that: (i) is or later becomes available to the public through no
breach of this Agreement by the Executive; (ii) is obtained by the Executive
from a third party who had the legal right to disclose the information to the
Executive; or (iii) is required to be disclosed by law, government regulation,
or court order.

 

5



--------------------------------------------------------------------------------

C) During the course of his employment with the Company, the Executive will not
accept information from sources outside of the Company, which is designated as
“Confidential,” or “Proprietary,” or “Trade Secret” without prior written
permission from the Company or its attorneys. The Executive is not expected to
and is expressly forbidden by the Company policy from disclosing to the Company
a “Trade Secret” or “Confidential” or “Proprietary” information from a former
employer.

D) Upon leaving the employment of the Company, the Executive will not remove
from the Company Group’s premises, either directly or indirectly, any drawings,
writings, prints, any documents or anything containing, embodying, or disclosing
any confidential or proprietary information or any of the Company Group’s trade
secrets unless express written permission is given by the Company management.
Upon termination of his employment, the Executive shall return to the Company
any and all documents and materials that are the property of any member of the
Company Group or its customers, licensees, licensors or affiliates or which
contain information that is the property of any member of the Company Group.

 

8. Covenant Not to Compete

A) While in the employ of the Company and for a period of one year or the
maximum period permitted by applicable law (whichever is shorter) following
termination of his employment with the Company, the Executive shall not, without
the approval of the Company, alone or as a partner, officer, director,
consultant, employee, stockholder or otherwise, engage in any employment,
consulting or business activity or occupation that is or is intended to be
directly competitive with the business of the Company, as being considered,
researched, developed, marketed and/or sold at the time of termination;
provided, however, that the holding by the Executive of any investment in any
security shall not be deemed to be a violation of this section

 

6



--------------------------------------------------------------------------------

if such investment does not constitute over one percent (1%) of the outstanding
issue of such security. The restriction shall run for a period of one year after
said termination, and if there shall be any violation hereof during said period,
then for a period of one year after cessation of such violation.

B) The Executive shall not, directly or indirectly, either during the term of
the Executive’s employment under this Agreement or for a period of one (1) year
thereafter, solicit or attempt to solicit, directly or indirectly, the services
of any person who was a full-time employee of any member of the Company Group or
solicit or attempt to solicit the business of any person who was a client or
customer of any member of the Company Group at any time during the last year of
the term of the Executive’s employment under this Agreement. The Executive shall
not, directly or indirectly, either during the term of the Executive’s
employment under this Agreement or for a period of one (1) year thereafter,
employ or attempt to employ, directly or indirectly, the services of any person
who was a full-time employee of any member of the Company Group, or solicit the
business of any person who was a client or customer of any member of the Company
Group at any time during the last year of the term of the Executive’s employment
under this Agreement. For purposes of this Agreement, the term “person” shall
include natural persons, corporations, business trusts, associations, sole
proprietorships, unincorporated organizations, partnerships, joint ventures and
governments or any agencies, instrumentalities or political subdivisions
thereof.

C) The Executive acknowledges and agrees that the covenants in this section are
necessary for the protection of the legitimate business interests of the Company
and that the covenants are reasonable in all respects. The Executive further
acknowledges and agrees that, if his employment by the Company is terminated,
his experience and capabilities are such that he is

 

7



--------------------------------------------------------------------------------

both qualified and willing to seek and obtain employment involving business
activities which will not violate any covenant on his part to be observed
hereunder and that a court decree enjoining any such violation will not prevent
him from earning a reasonable livelihood.

D) Just compensation for the duties under this paragraph is included in the
salary and benefits provided herein.

E) If the Executive is terminated as a result of a Change of Control, as defined
in this Agreement, this Section, titled “Covenant Not to Compete,” shall not be
applicable.

F) The parties agree that if any provision of this Section 8 is held invalid or
unenforceable by a court of competent jurisdiction, that part should be modified
by the court to make it enforceable to the maximum extent possible. If the part
cannot be modified, then that part may be severed and the other parts of this
Agreement shall remain enforceable.

 

9. Termination

A) The Company shall have the right to terminate the Executive’s employment with
the Company at any time for any reason, including for Executive’s Disability,
Performance Reasons or with or without Cause (all terms as defined in this
Agreement).

B) The Executive’s employment shall terminate automatically upon his death.

C) The Executive shall have the right to terminate the Executive’s employment
with the Company at any time for any reason, including with Good Reason (as that
term is defined in this Agreement).

D) For purposes of this Agreement, the term “Performance Reasons” shall mean
termination of the Executive’s employment upon the assessment of the Chief
Executive Officer, or the Board of Directors, or a Committee of the Board of
Directors that the Executive has failed to satisfactorily perform the essential
functions of the Executive’s position. Such a determination shall be made using
acceptable business practices and sound management principles and shall not be
made in bad faith or arbitrarily.

 

8



--------------------------------------------------------------------------------

E) For purposes of this Agreement, the term “Cause” shall mean the Executive’s
willfully engaging in conduct demonstrably and materially injurious to the
Company, monetarily or otherwise, provided that the Executive receives a copy of
a resolution duly adopted by the unanimous affirmative vote of the entire
disinterested membership of the Board of Directors of the Company (“BOD”) at a
meeting of the BOD called and held for such purpose after the Executive has been
given reasonable notice of such meeting and has been given an opportunity,
together with his counsel, to be heard by the Board of the Company, finding that
in the good faith opinion of the Board of the Company the Executive was guilty
of the conduct set forth and specifying the particulars thereof in detail.

F) The Executive’s act, or failure to act, shall be deemed “willful” if the
Executive was not acting in good faith or acting without reasonable belief that
the Executive’s action or omission was in the best interests of the Company. Any
act or failure to act based on authority given pursuant to a resolution duly
adopted by the Board of the Company, or based upon the advice of counsel for the
Company shall be conclusively presumed to have been done by the Executive in
good faith and in the best interests of the Company.

G) For purposes of this Agreement, “Disability” shall mean (A) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) Executive is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving

 

9



--------------------------------------------------------------------------------

income replacement benefits for a period of not less than three (3) months under
a Company-sponsored group disability plan. A determination of Disability shall
be made in good faith by a majority vote of the Board, based on the opinion of
one or more physicians mutually agreed to by Executive and the Company.

H) For the purposes of this Agreement, termination by the Executive of his
employment for “Good Reason” shall mean termination based on:

(i) subsequent to a Change in Control of the Company (as hereafter defined), and
without the Executive’s express written consent, any material reduction in
Executive’s duties or responsibilities compared to those prior to a Change in
Control, or a material change in the Executive’s reporting responsibilities,
titles or offices as in effect immediately prior to a Change in Control, or any
material removal of the Executive from, or any material failure to re-elect the
Executive, to any of his previously held positions with the Company, except in
connection with the termination of the Executive’s employment for Cause,
Disability or Retirement or as a result of the Executive’s death or by the
Executive other than for Good Reason;

(ii) subsequent to a Change in Control of the Company, a reduction by the
Company in the Executive’s base salary as in effect on the date hereof or as the
same may be increased from time to time;

(iii) subsequent to a Change in Control of the Company, a failure by the Company
to continue any bonus plans in which the Executive is presently entitled to
participate (the “Bonus Plans”) as the same may be modified from time to time
but substantially in the form currently in effect, or a failure by the Company
to continue the

 

10



--------------------------------------------------------------------------------

Executive as a participant in the Bonus Plans on at least the same basis as the
Executive presently participates in accordance with the Bonus Plans;

(iv) subsequent to a Change in Control of the Company and without the
Executive’s express written consent, the Company’s requiring the Executive to be
based anywhere other than within fifty (50) miles of the Executive’s present
office location, except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations;

(v) subsequent to a Change in Control of the Company, the taking of any action
by the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any benefit plans or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is then
entitled in accordance with the Company’s normal vacation policy in effect on
the date hereof; or

(vi) subsequent to a Change in Control of the Company, any purported termination
of the Executive’s employment which is not effected pursuant to the terms of
this Agreement. No such purported termination shall be effective.

 

10. Change in Control

A) “Change in Control” of the Company shall mean the occurrence of any one of
the following events with respect to the Company, but only to the extent each of
the following is interpreted in a manner consistent with the meaning of “a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” under
Section 409A of Internal Revenue Code, as amended, (the “Code

 

11



--------------------------------------------------------------------------------

Section 409A”) and any successor statute, regulation and guidance thereto, and
limited to the extent necessary so that it will not cause adverse tax
consequences with respect to Code Section 409A:

(i) such time as the majority of the members of the BOD is replaced during any
12-month period (commencing no earlier than the Commencement Date) by directors
whose appointment or election is not endorsed by a majority of the members of
the BOD prior to the date of appointment or election;

(ii) the acquisition by any “Person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) of the beneficial ownership
of any capital stock of the Company if, after such acquisition, such person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act) more
than 50% of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the BOD (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(ii) shall not be deemed to be a Change in Control by virtue of any of the
following: (a) an acquisition by the Company or any subsidiary of the Company;
(b) an acquisition by any employee benefit plan sponsored or maintained by the
Company or subsidiary of the Company; (c) an acquisition by any underwriter
temporarily holding securities pursuant to an offering of such securities; or
(d) an acquisition by any Person who, prior to such acquisition, already owned
more than 50% of the Company Voting Securities;

(iii) the consummation of a merger, consolidation, statutory share exchange, a
sale or other disposition of all or substantially all of the assets of the
Company or similar

 

12



--------------------------------------------------------------------------------

form of corporate transaction involving the Company (a “Business Combination”),
unless immediately following such Business Combination at least 50% of the total
voting power of (x) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation, is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, shares into which such Company
Voting Securities were converted pursuant to such Business Combination); or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, but only if such approval is in connection with one
of the events described in Section 10(A)(i)-(iii) above.

B) Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any Person acquires beneficial ownership of
more than 50% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding.

C) Upon a Change of Control, notwithstanding any other agreement, all stock,
restricted stock, stock options or restricted stock options of the Executive
shall become fully vested to 100%.

 

11. Benefits Upon Termination

A) If the Executive’s employment is terminated by the Company for Cause or by
the Executive without Good Reason, the Company shall not be obligated to make
any further payment to the Executive (other than accrued and unpaid base salary
and expenses to the date of

 

13



--------------------------------------------------------------------------------

termination), or continue to provide any benefit (other than benefits which have
accrued pursuant to any plan or by law) to the Executive under this Agreement.
Accrued and unpaid base salary, expenses, and benefits which have accrued
pursuant to any plan or by law are hereinafter referred to as “Accrued
Obligations”.

B) If the Executive is terminated for Performance Reasons, then, in addition to
the Accrued Obligations, Executive shall be entitled to: (i) salary continuation
at the salary the Executive was receiving at the time of termination for a
period of six (6) months following termination; and (ii) upon timely election of
COBRA continuation coverage, the Executive’s continued participation in any
employee health and welfare benefit plan to which the Executive was a
participant prior to his termination, with the Company premiums paid at the same
percentage as when the Executive had participated as an employee, for up to six
(6) months following termination; provided, that the Company’s obligation to
continue the Executive’s participation in any employee health and welfare
benefit plan shall case as of the date the Executive becomes eligible to
participate in a similar benefit from another source. All payments shall begin
as soon as practicable following the effective date of the separation agreement
set forth in Section 11(E) below.

C) If the Executive’s employment is terminated by the Company for Disability, or
without Cause, if employment terminates because of the Executive’s death, or if
the Executive terminates his employment for Good Reason, then, in addition to
the Accrued Obligations, Executive shall be entitled to: (i) salary continuation
at the salary the Executive was receiving at the time of termination for a
period of twelve (12) months following termination; and (ii) upon timely
election of COBRA continuation coverage, the Executive’s continued participation
in any employee health and welfare benefit plan to which the Executive was a
participant prior to

 

14



--------------------------------------------------------------------------------

his termination, with the Company premiums paid at the same percentage as when
the Executive had participated as an employee, for up to twelve (12) months
following termination; provided, that the Company’s obligation to continue the
Executive’s participation in any employee health and welfare benefit plan shall
cease as of the date that the Executive becomes eligible to participate in a
similar benefit from another source. All payments shall begin as soon as
practicable following the effective date of the separation agreement set forth
in Section 11(E) below.

D) Notwithstanding any other provision with respect to payments under
Section 11(B), if the Executive’s employment is terminated by the Company within
twelve (12) months of a Change of Control for reasons other than Cause,
Disability, or his death or if the Executive terminates his employment for Good
Reason within twelve (12) months of a Change of Control, then, in lieu of the
payments set forth in paragraph (C), the Executive shall be entitled to
(i) salary continuation at the salary the Executive was receiving at the time of
termination for a period of twenty-four (24) months following termination;
(ii) an amount equal to two times the Executive’s target annual bonus, paid in a
lump sum; and (iii) upon timely election of COBRA continuation coverage, the
Executive’s continued participation, subject to COBRA, in any employee health
and welfare benefit plan to which the Executive was a participant prior to his
termination, with the Company premiums paid at the same percentage as when the
Executive had participated as an employee, for up to twenty-four (24) months
following termination; provided that, if COBRA continuation coverage is
otherwise earlier terminated under applicable law, then, in lieu of coverage,
the Company will pay its share of the monthly Company premium in effect prior to
the termination of COBRA continuation coverage directly to the Executive each
month for the remainder of the relevant period. All payments shall begin as soon
as practicable following the effective date of the separation agreement set
forth in Section 11(E) below.

 

15



--------------------------------------------------------------------------------

E) All payments and benefits set forth in Sections 11(B)-(D) are contingent upon
the Executive’s execution (without revocation) of a separation agreement that is
in a form acceptable to the Company and contains a full waiver and release of
claims against the Company, within twenty-one (21) days of the date such
separation agreement is provided to the Executive.

F) Notwithstanding any other provision with respect to the timing of payments
under Sections 11(A)-(D), as applicable, if, at the time of the Executive’s
termination, the Executive is deemed to be a “specified employee” (within the
meaning of Code Section 409 A, and any successor statute, regulation and
guidance thereto) of the Company, then only to the extent necessary to comply
with the requirements of Code Section 409A, any payments to which the Executive
may become entitled under Sections 11(A)-(D), as applicable, will be withheld
until the first business day of the seventh month following the termination of
the Executive’s employment, at which time the Executive shall be paid an
aggregate amount equal to six months of payments otherwise due to the Executive
under the terms of Sections 11(A)-(D), as applicable. After the first business
day of the seventh month following the termination of the Executive’s employment
and continuing each month thereafter, the Executive shall be paid the regular
monthly payments otherwise due to the Executive in accordance with the terms of
Sections 11(A)-(D), as applicable. In addition, in the event that the Company is
obligated to make cash payments directly to the Executive in lieu of COBRA
continuation coverage pursuant to the terms of Section 11(D), then, to the
extent necessary to comply with the requirements of Code Section 409A, such cash
payments will be withheld, if applicable, in the same manner as described above
in this paragraph.

 

16



--------------------------------------------------------------------------------

12. Arbitration

A) Any dispute under this Agreement, including any dispute as to cause or good
reason for termination, shall be submitted to binding arbitration subject lo the
rules of the American Arbitration Association. EACH OF THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTIONS,
SUIT OR PROCEEDING. The Company shall bear all costs associated with the
Arbitration, including filing fees and any stipend for the arbitrator. The
Company and the Executive shall each bear its own attorneys’ fees. However, if
the Executive prevails in a challenge to the Company’s determination for cause,
the Executive shall be entitled to be reimbursed for all attorney fees.

B) Nothing in this section shall be read to preclude the Company seeking
injunctive relief for the Executive’s breach of Section 7, Proprietary and Trade
Secret Information or Section 8, Covenant Not to Compete.

 

13. Injunctive Relief

The Executive acknowledges that the services rendered by him under this
Agreement are of a special, unique and extraordinary character and, in
connection with such services, he will have access to confidential information
concerning the Company’s business. By reason of this access to confidential
information, the Executive consents and agrees that if he violates any of the
provisions of this Agreement with respect to Proprietary and Trade Secret
Information or the Covenant Not to Compete, the Company would sustain
irreparable harm and, therefore, in addition to any other remedies which the
Company may have under this Agreement or otherwise, the Company shall be
entitled to an injunction to be issued by any court of competent jurisdiction
restraining the Executive from committing or continuing to commit any such
violation of this Agreement.

 

17



--------------------------------------------------------------------------------

14. Miscellaneous

A) This Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut, applicable to agreements made and to be performed
in Connecticut, and shall be construed without regard to any presumption or
other rule requiring construction against the party causing the Agreement to be
drafted.

B) This Agreement contains a complete statement of all the arrangements between
the Company and the Executive with respect to its subject matter, supersedes all
previous agreements, written or oral, among them relating to its subject matter
and cannot be modified, amended or terminated orally. Amendments may be made to
this Agreement at any time if mutually agreed upon in writing.

C) Any amendment, notice or other communication under this Agreement shall be in
writing and shall be considered given when received and shall be delivered
personally or mailed by Certified Mail, Return Receipt Requested, to the parties
at their respective addresses set forth in this Agreement, or at such other
address as a party may specify by written notice to the other.

D) The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver must be in writing.

E) Each of the parties irrevocably submits to the exclusive jurisdiction of any
court of the State of Connecticut or the Federal District Court of Connecticut
over any action, suit or proceeding relating to or arising out of this Agreement
and the transactions contemplated hereby.

 

18



--------------------------------------------------------------------------------

Each party hereby irrevocably waives any objections, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens which such party may now or hereafter have to the bringing
of any such actions, suit or proceeding in any such court and irrevocably agrees
that process in any such actions, suit or proceeding may be served upon that
party personally or by Certified or Registered Mail, Return Receipt Requested.

F) The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of the remaining terms or
provisions of this Agreement which shall remain in full force and effect and any
such invalid or unenforceable term or provision shall be given full effect as is
legally permissible. If any term or provision of this Agreement is invalid or
unenforceable in one jurisdiction, it shall not affect the validity or
enforceability of that term or provision in any other jurisdiction.

G) This Agreement is not assignable by either party except that it shall inure
to the benefit of and be binding upon any successor to the Company by merger or
consolidation or the acquisition of all or substantially all of the Company’s
assets, provided such successor assumes all of the obligations of the Company,
and shall inure to the benefit of the heirs and legal representatives of the
Executive.

H) The Executive hereby acknowledges and agrees that the Company makes no
representations or warranties regarding the tax treatment or tax consequences of
any compensation, benefits or other payments under the Agreement, including,
without limitation, by operation of Code Section 409A, or any successor statute,
regulation and guidance thereto. Notwithstanding the foregoing, in the event it
shall be determined that any payment, award, benefit or distribution by the
Company to or for the benefit of the Executive would be subject to Section 280G
of the Internal Revenue Code of 1986, as amended, (the “Code”) or the excise

 

19



--------------------------------------------------------------------------------

tax imposed by Section 4999 of the Code or any corresponding provisions of state
or local tax laws as a result of a payment to Executive upon a change of
control, or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Executive
shall receive the greater of (i) the total value of the payments to be paid to
Executive upon a change of control reduced to an amount that shall avoid
triggering the Excise Tax or (ii) the total value of the payments to be paid to
Executive upon a change in control with the application of the Excise Tax.

I) The Company and the Executive agree that they will negotiate in good faith
and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided that no such amendment shall
increase the total financial obligation of the Company under this Agreement.

 

By:     /s/ Timothy M. Shannon        Dec 14, 2007           By:     /s/ Sean A.
Cassidy       12/14/07  

Timothy M. Shannon

President and Chief Executive Officer

CuraGen Corporation

322 East Main Street

Branford, CT 06405

(on behalf of “the Company”)

     

Sean A. Cassidy

VP and CFO

CuraGen Corporation

322 East Main Street

Branford, CT 06405

(“the Executive”)

 

Date

 

20



--------------------------------------------------------------------------------

SCHEDULE A

Compensation

The Executive shall receive the following compensation for services during the
initial term of employment:

 

  1) The Executive’s base salary shall be $175,000 per year, payable in
bi-weekly installments, subject to increases by the Board of Directors, which
shall review the salary periodically.

 

  2) The Executive, if otherwise eligible, shall participate in any incentive
compensation plan, pension, profit sharing, stock purchase or stock option plan,
annuity, or group insurance plan, medical plan and other benefits, maintained by
the Company for its employees.

 

  3) The Executive shall be eligible to receive annual performance-based bonuses
based on the attainment of goals set by the Chief Executive Officer. The
Executive’s non-equity bonus shall be 25% of base salary at target.

 

21